Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 6, 17, 18 objected to because of the following informalities:
Claim 6, line 6: “the shell” should be --a shell--.
Claim 6, line 7: “a shell” should be --the shell--.
Claim 17: “the recess” should be --a recess--.
Claim 18: “the recess” should be --a recess--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 12, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polinkse et al. (US 2010/0158295 A1)
NOTE: The definitions of “lateral” and “medial” used in the rejections are taken from ¶ 0027 of the instant application which teaches: “In the following, the term "lateral" is supposed to refer to a direction pointing away from the eardrum when the hearing device is at least partially worn within the ear canal. The term "medial" refers to a direction toward the eardrum when the hearing device is at least partially worn within the ear canal.”
Regarding claim 1, Polinkse discloses (Figs. 1B/6) a cover plate (124/624) for covering a lateral opening (opening of 141 that contacts 124) of a shell (141) of an earpiece (see Fig. 1B) configured to be worn at least partially within an ear canal (¶ 0006), wherein the cover plate (624) comprises a circumferential trench (628) (Collins dictionary defines “circumferential” as “lying along the outskirts”, and note that trench 628 lies along the outskirts of 622) for receiving an antenna (625) on a medial side of the cover plate (see Figs. 1B/6), wherein the cover plate (624) comprises a circumferential wall (microphone 623 structurally comprises walls as seen in Fig. 6, and lies along the outskirts of 622) radially outward from the trench (see Fig. 6) and 
Regarding claim 2, Polinkse discloses the cover plate according to claim 1, wherein the circumferential wall directly adjoins the trench (see Fig. 6: 623 contacts 628).
Regarding claim 3, Polinkse discloses the cover plate according to claim 1, wherein the circumferential wall is integrally formed with the cover plate (Fig. 6: 623 and 624 are in contact).
Regarding claim 5, Polinkse discloses the cover plate according to claim 1, wherein the trench is formed in the medial surface of the cover plate (see Figs. 1B/6).
Regarding claim 6, Polinkse discloses an earpiece (Figs. 1B/6), configured to be worn at least partially within an ear canal (¶ 0006), the earpiece comprising:
a cover plate (124/624) comprising a circumferential trench (628) (Collins dictionary defines “circumferential” as “lying along the outskirts”, and note that trench 628 lies along the outskirts of 622) for receiving an antenna (625) on a medial side of the cover plate (see Figs. 1B/6), wherein the cover plate (624) comprises a circumferential wall (microphone 623 structurally comprises walls as seen in Fig. 6, and lies along the outskirts of 622) radially outward from the trench (see Fig. 6) and adjacent the wall a surface (surface 124/624) for gluing the shell (141) on (¶ 0047-0048), and
a shell (141) with a lateral opening (Fig. 1B: opening of 141 that contacts 124) covered by the cover plate (124/624), wherein a lateral end of the shell is glued at least on a medial surface of the cover plate (¶ 0047-0048) (see Fig. 1) outward from the wall (¶ 0047-0048) (Fig. 1: wall 623 is inside of 141 which means that 141 is outward from wall 623).
Regarding claim 7, Polinkse discloses the earpiece according to claim 6, further comprising at least one internal component comprising a transmitter/receiver unit (210) for wireless operation (¶ 0039, Fig. 2B) and an antenna (625) arranged in the trench (Fig. 6, ¶ 0048).
Regarding claim 8, Polinkse discloses the earpiece according to claim 7, wherein the transmitter/receiver unit has an operational frequency from 2.4 GHz to 2.5 GHz (¶ 0036: 0.4 GHz to 3 GHz).
Regarding claim 12, Polinkse discloses the earpiece according to claim 7, wherein the antenna is configured as a conductive path on a flexible printed circuit board (626) (¶ 0048).
Regarding claim 14, Polinske discloses a method of producing an earpiece (Figs. 1B/6), the method comprising:
providing a cover plate (124/624) comprising a circumferential trench (628) (Collins dictionary defines “circumferential” as “lying along the outskirts”, and note that trench 628 lies along the outskirts of 622) for receiving an antenna (625) on a medial side of the cover plate (see Figs. 1B/6), wherein the cover plate (624) comprises a circumferential wall (microphone 623 structurally comprises walls as seen in Fig. 6, and lies along the outskirts of 622) radially outward from the trench (see Fig. 6) and adjacent the wall a surface (surface 124/624) for gluing the shell (141) on (¶ 0047-0048),
arranging at least one internal component (622) on a medial side of the cover plate (Fig. 6),
arranging an antenna (625) in the trench (see Fig. 6),
gluing a lateral end of the shell (141) at least upon a medial surface of the cover plate (124/624) (¶ 0047-0048) outwardly from the wall (¶ 0047-0048) (see Fig. 1) outward from the 
Regarding claim 15, Polinkse discloses the method according to claim 14, wherein subsequent to gluing on the shell, a projecting area of the cover plate is cut off along an outer edge of the shell (¶ 0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polinske in view of Killion et al. (US 2009/0094817 A1)
Regarding claim 4, Polinske discloses the cover plate according to claim 1, wherein the wall (623) protrudes by a height 
Polinske is not relied upon to disclose that the height is of 1 mm or less.
In a similar field of endeavor, Killion discloses a microphone for a hearing aid (abstract), the microphone having a height of 4.62 mm or less (¶ 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: make the height of the microphone 4.62 mm or less which includes 1 mm or less, which would result in wherein the wall (623) protrudes by a height of 1 mm or less above the surface (surface of 624) for gluing the shell on,
the motivation being to use dimensions for the microphone of Polinske that are compatible with a hearing device (Killion - abstract, ¶ 0059).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polinske in view of Polinske et al. (US 2018/0084351 A1) hereinafter Polinske351
Regarding claim 11, Polinkse discloses the earpiece according to claim 7, wherein the antenna is configured as a loop antenna (¶ 0048).
Polinske is not relied upon to disclose wherein the antenna is configured as a dipole antenna.
In a similar field of endeavor, Polinske351 discloses that a loop antenna can be a dipole or folded monopole antenna (¶ 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: make the loop antenna of Polinske a dipole antenna,
the motivation being to combine prior art elements according to known methods to yield predictable results of a loop antenna. MPEP § 2143(A).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polinske in view of Frei et al. (US 2018/0227686 A1)
Regarding claim 13, Polinkse discloses the earpiece according to claim 6.
Polinske is not relied upon to disclose wherein the shell is made of one of titanium, plastic and an elastomer.
In a similar field of endeavor, Frei discloses wherein the shell is made of one of titanium, plastic and an elastomer (¶ 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the shell is made of one of titanium, plastic and an elastomer,
the motivation being to use shell material that allows to manufacture especially thin shells (Frei - ¶ 0017).

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polinske in view of Spearman et al. (US 2016/0183018 A1)
Regarding claim 16, Polinkse discloses the method according to claim 14.
Polinske is not relied upon to disclose wherein the shell is produced by 3D printing.
In a similar field of endeavor, Spearman discloses wherein the shell is produced by 3D printing (¶ 0054-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the shell is produced by 3D printing,
the motivation being to have the advantage of leaving the internal cavity open for electronics, creating desired vents and features, and producing the cylindrical hole for supporting the coil in its desired position, and/or also reduces manufacturing time and costs (Spearman - ¶ 0054-0055).
Regarding claim 17, Polinkse-Spearman discloses the method according to claim 16, and Spearman discloses wherein the recess is formed in the shell during the 3D printing (¶ 0054-0055).
The teachings of Spearman relied upon above are combinable with Polinske-Spearman for the same reasons set forth above in the claim 16 rejection.

Allowable Subject Matter
Claim 9, 10, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 9, 10, 18, the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687